Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.
 
Response to Arguments
In view of the amendment to claims 1, 10 and 13, the 35 USC 101 abstract idea rejection is withdrawn.
In view of the amendment to claims 1, 10 and 13, the 35 USC 102/103 rejection of claims 1-15 are withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a COLOR TABLE GENERATION.
Claims 1-15 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations:
Claims 1 and 13: “... generating in a memory device a target color table of a color gamut from a plurality of first source nodes in the first source color table, the first source color table having a first significance profile including a plurality of first significance factors associated with the plurality of first source nodes preselected to emphasize or deemphasize a first selected feature of the first source color table, and a plurality of second source nodes in the second source color table, the second source color table having a second significance profile including a plurality of second significance factors associated with the plurality of second source nodes preselected to emphasize or deemphasize a second selected feature of the second source color table, the target color table including a plurality of target nodes corresponding with the plurality of first and second source nodes, for each target node of the plurality of target nodes in the target color table.”
Claim 10 is similarly cited as claim 1 above.
Dependent claims 2-9, 11, 12, 14 and 15 are inherently allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morovic et al., US Pub 20210006687, discloses generating a whole lookup table comprising vectors which have characteristics which change depending on the intended area color value may be determined by combining two different lookup tables, one of which is optimized a first end function and the other of which is optimized for the second end of the function.  Morovic does not explicitly disclose the above underlined limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672